internal_revenue_service p o box cincinnati oh date date number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil w company name x location y number z dollars amount dear you asked for advance approval of your scholarship grant procedures and education grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirement of code sec_4945 and that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a grant making program your purpose is to foster and promote scientific research education and other charitable programs and initiatives in the areas of canine and feline health the purpose of your program is to support the education or research of deserving candidates who have a proven interest in advancing the health of canine and feline pets the grants cover a fixed amount of the recipient’s veterinary school tuition and related costs at educational institutions described in sec_170 and or costs related to specific educational or research projects in canine and feline health all grant recipients will be required to perform a research or clinical project during the term of the grant you currently anticipate awarding approximately y grants per year for z dollars per year for three years but the exact number of grants as well as the exact amount and term of each award will vary depending on the availability of funds and will be determined by your board information about the grant program will be included on your website and may be publicized through a brochure or similar materials produced by you as well as sent directly to accredited veterinary schools and other educational institutions eligible_candidates will be united_states citizens who are full-time students and are entering their second year of study at an accredited veterinary school special consideration may be given to eligible_candidates who graduated from a high school or college located in x eligible individuals must apply directly to you and will be required to submit a personal resume veterinary school and college transcripts recommendations from two veterinary school professors an essay on a topic you designate and a description of a research or clinical project proposed and designed by the applicant which will be performed while receiving the grant the selection of recipients may be carried out through a multiple step process but all grants will be subject_to final approval by your board in some cases your board may directly review applications and select the grant recipients based on its review in other cases the board may delegate the initial review process to your officers or staff members or a committee designated by them comprised of members with relevant expertise who will review the grant applications and select finalists the finalists’ names will then be submitted to your board for final review and approval grants will be awarded on the basis of i the interest of the students in canine and feline pet health including without limitation nutrition and the prevention diagnosis and treatment of disease ii the student’s academic and professional achievements to date and iii the student’s proposed research or clinical project to be performed while receiving the grant and that project’s potential to enhance the student’s education and training in veterinary medicine or contribute to the field you may expand or modify these selection criteria as you gain experience with the grant program grants will be available without regard to race color religion creed national or ethnic origin age sex gender sexual orientation veteran’s status disability or any other legally recognized classification grant recipients may not be disqualified persons with respect to you within the meaning of code sec_4946 grant recipients furthermore may not be or be related to any officer director employee or substantial_contributor of yours or your principal sponsor w or a member of your scholarship committee nor may they be persons whose selection would result in private benefit to any officer director employee or substantial_contributor of or a member of your scholarship committee grants will be made pursuant to written commitments from the recipients to abide by the grant program guidelines including reporting obligations grants will be generally distributed in annual installments during each of the recipient's second third and fourth years of veterinary school the grant payments for the second and third years of the grant will be dependent on a recipient meeting certain academic performance criteria established by you and adequately reporting to you on the progress of the recipient's grant-funded activities for scholarship and fellowship grants described in g funds will be paid directly to the recipient's veterinary school for tuition for scholarship and fellowship grants the recipient will be required to make arrangements for you to receive a report at least annually and verified by the educational_institution attended by the recipient showing the recipient’s courses taken if any and grades received if any in each academic period if a recipient's grant-funded activities do not include taking courses the recipient must submit a report to you on the progress of his or her research or clinical project as applicable at least annually and such report must be approved by a supervising faculty_member or other school official all scholarship and fellowship recipients must submit a final report upon conclusion of their studies or research or clinical activities for all grants you will promptly investigate any apparent misuse of grant funds or failure to provide required reports while a matter is being investigated you will withhold further grant payments to the extent possible until you have determined that no part of a grant has been misused and until missing reports have been submitted if you discover that funds have been misused you will take all reasonable and appropriate steps to secure the repayment of the diverted funds in addition if such a diversion occurs and you are making installment payments on a grant you will withhold any further payments until you have received assurances from the grant recipient that future diversions will not occur and has required the individual to take extraordinary precautions to prevent future diversions from occurring you will maintain accurate records relating to all grants including names of and contact information for grantees purposes and amount of each award manner of selection and relationship if any to officers directors or other disqualified persons basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements
